            Case 1:19-cv-02807-SN Document 24 Filed 08/12/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X                       8/12/2020


BERNADETTE RICCIARDI,

                                            Plaintiff,                     19-CV-02807 (SN)

                          -against-                                              ORDER

DIANE RICCI, et al.,

                                            Defendants.

-----------------------------------------------------------------X

SARAH NETBURN, United States Magistrate Judge:

        By status letter dated June 5, 2020, defendants informed the Court that the parties

intended to schedule a settlement conference with the Court after their exchange of the then-

outstanding independent medical examinations. See ECF No. 23. If they believe it would be

productive to schedule a settlement conference at this time, the parties are directed to email

Courtroom Deputy Rachel Slusher, at Rachel_Slusher@nysd.uscourts.gov, by no later than

August 14, 2020, three dates upon which the parties are available for a settlement conference.

The parties should note that until further notice, the Court will conduct settlement conferences by

telephone using a confidential teleconferencing service which allows the Court to speak privately

with each party. Otherwise, the parties are directed to file a joint letter, by no later than August

14, 2020, requesting the Court enter a final pretrial schedule.
           Case 1:19-cv-02807-SN Document 24 Filed 08/12/20 Page 2 of 2




        The parties are further ordered to meet and confer to discuss whether, in light of the

COVID-19 pandemic, they would be amenable to a bench trial or whether they maintain their

request for a jury trial.

SO ORDERED.



DATED:          August 12, 2020
                New York, New York




                                                 2
